THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            The State, Respondent,

            v.

            Charles Dent, Appellant.

            Appellate Case No. 2018-001257



                         Appeal From Beaufort County
                      Alex Kinlaw, Jr., Circuit Court Judge


                               Opinion No. 5850
                 Heard February 11, 2021 – Filed August 18, 2021


                        REVERSED AND REMANDED


            E. Charles Grose, Jr., of Grose Law Firm, of Greenwood,
            for Appellant.

            Attorney General Alan McCrory Wilson and Assistant
            Attorney General Jonathan Scott Matthews, both of
            Columbia; and Solicitor Isaac McDuffie Stone, III, of
            Bluffton, all for Respondent.


WILLIAMS, J.: In this criminal matter, Charles Dent appeals his convictions for
first degree criminal sexual conduct (CSC) with a minor and disseminating
obscene material to a minor. We reverse and remand for a new trial.

FACTS/PROCEDURAL HISTORY
In August 2014, Dent was arrested at his home in Alabama for various charges
stemming from alleged sexual abuse of his granddaughter (Victim).1 At the time
of the alleged abuse, Victim lived in South Carolina with her mother and brother,
and Dent would periodically stay with them.

In May 2014, Mother began dating John Camelo. Thereafter, Victim made an
initial disclosure of abuse by Dent to Camelo. Camelo notified Mother, and
Mother reported the abuse to law enforcement. Thereafter, Victim underwent a
forensic interview at Hopeful Horizons regarding her initial disclosure. Following
the interview, Victim made a second disclosure of abuse by Dent to Camelo and
subsequently completed a second forensic interview.

A Beaufort County grand jury indicted Dent with two charges of first degree CSC
with a minor and two charges of disseminating obscene material to a minor.
Following a trial in May 2018, a jury found Dent guilty of both dissemination
charges and one charge of first degree CSC, and the trial court sentenced him to an
aggregate term of thirty years' imprisonment. Dent moved for a new trial, and the
court denied his motion. This appeal followed.

STANDARD OF REVIEW

In criminal cases, the appellate court reviews the underlying matter for an abuse of
discretion, which occurs when the findings of the trial court lack evidentiary
support or are controlled by an error of law. State v. Hopkins, 431 S.C. 560, 568–
69, 848 S.E.2d 368, 372 (Ct. App. 2020).

LAW/ANALYSIS

Dent contends the trial court erred in failing to charge the jury with the requested
circumstantial evidence instruction established by State v. Logan, 405 S.C. 83, 747
S.E.2d 444 (2013). We agree.

In Logan, our supreme court held that trial courts "should" instruct the jury with
the following circumstantial evidence charge when requested by the defendant. Id.
at 99, 747 S.E.2d at 452.

               There are two types of evidence which are generally
               presented during a trial—direct evidence and

1
    Dent also faced charges in Alabama for child pornography.
            circumstantial evidence. Direct evidence directly proves
            the existence of a fact and does not require deduction.
            Circumstantial evidence is proof of a chain of facts and
            circumstances indicating the existence of a fact.

                    Crimes may be proven by circumstantial evidence.
            The law makes no distinction between the weight or
            value to be given to either direct or circumstantial
            evidence, however, to the extent the State relies on
            circumstantial evidence, all of the circumstances must be
            consistent with each other, and when taken together,
            point conclusively to the guilt of the accused beyond a
            reasonable doubt. If these circumstances merely portray
            the defendant's behavior as suspicious, the proof has
            failed.

                   The State has the burden of proving the defendant
            guilty beyond a reasonable doubt. This burden rests with
            the State regardless of whether the State relies on direct
            evidence, circumstantial evidence, or some combination
            of the two.

Id. (emphasis added).

"When requested, the Logan charge must be given in cases based in whole or part
on circumstantial evidence." State v. Herndon, 430 S.C. 367, 371, 845 S.E.2d 499,
501 (2020) (emphasis added).

            Over the years, the circumstantial evidence charge in
            South Carolina has evolved significantly. In relevant
            part, it was initially required that circumstantial evidence
            point conclusively to the guilt of the accused to the
            exclusion of every other reasonable hypothesis.
            Subsequently, in response to guidance from the Supreme
            Court of the United States, the [c]ourt removed this
            requirement, instead ordering trial courts to instruct juries
            that circumstantial evidence must be given the same
               weight and treatment as direct evidence
               (the Grippon[2] charge).

                      However, in Logan, the [c]ourt posited that there
               are different approaches used to analyze direct and
               circumstantial evidence. . . . Therefore, we held the trial
               court "should" give the specific charge provided in
               the Logan decision, . . . , when requested.

Id. at 371–72, 845 S.E.2d at 502 (citations and footnotes omitted). "Th[e Logan]
holding does not prevent the trial court from issuing the circumstantial evidence
charge provided in Grippon . . . . However, trial courts may not exclusively rely on
that charge over a defendant's objection." Logan, 405 S.C. at 100, 747 S.E.2d at
452–53 (emphasis added).

"Notwithstanding the mandatory language in Logan, erroneous jury instructions
remain subject to an appellate court's authority to 'consider[ ] the trial court's jury
charge as a whole and in light of the evidence and issues presented at trial.'"
Herndon, 430 S.C. at 371, 845 S.E.2d at 501–02 (alteration in original) (quoting
Logan, 405 S.C. at 90, 747 S.E.2d at 448). "To warrant reversal, a trial judge's
refusal to give a requested jury charge must be both erroneous and prejudicial to
the defendant." State v. Adkins, 353 S.C. 312, 319, 577 S.E.2d 460, 464 (Ct. App.
2003).

During the charge conference, Dent requested the trial court use the Logan charge
for the instruction on circumstantial evidence. However, the court failed to do so,
charging the jury as follows:

               Now, there are, also, two sources—or two types of
               evidence, rather. And I'm talking about now is there's
               direct evidence and circumstantial evidence. Direct
               evidence is the testimony of someone who claims to have
               direct and actual knowledge of a fact, such as an
               eyewitness. Direct evidence is evidence that if it is
               believed immediately establishes a fact.

                      Circumstantial evidence. Circumstantial evidence
               is indirect evidence. Put another way, circumstantial

2
    State v. Grippon, 327 S.C. 79, 489 S.E.2d 462 (1997).
             evidence is proof of a chain of facts from which you
             could find that another fact exists, even though it has not
             been proven to you directly.

                    The law makes no distinction between the weight
             or value to be given to either direct or circumstantial
             evidence. You may consider both kinds. And there's not
             a greater degree of certainty required for one over the
             other.

Following the charge, Dent objected and requested the trial court recharge the jury
with the Logan instruction. The trial court overruled Dent's objection, finding the
charge was sufficient.

We find the trial court erred in failing to grant Dent's request to charge the jury
with the Logan instruction on circumstantial evidence. See Logan, 405 S.C. at 99,
747 S.E.2d at 452 ("[D]efendants should not be restricted from requesting a jury
charge that reflects the requisite connection of collateral facts necessary for a
conviction."). The evolution of this charge is apparent in our jurisprudence, and
our supreme court has unambiguously directed trial courts to use the instruction if
requested. See Herndon, 430 S.C. at 371, 845 S.E.2d at 501 ("When requested,
the Logan charge must be given in cases based in whole or part on circumstantial
evidence."). Although it is not error for trial courts to use previous iterations of a
circumstantial evidence charge, rather than utilizing the Logan instruction
verbatim, it is mandatory for the trial court to update the charge as necessary. See
Logan, 405 S.C. at 100, 747 S.E.2d at 452–53 ("Th[e Logan] holding does not
prevent the trial court from issuing the circumstantial evidence charge provided
in Grippon . . . . However, trial courts may not exclusively rely on that charge over
a defendant's objection." (emphasis added)). Therefore, the trial court additionally
erred in failing to supplement the charge, after Dent's renewed objection, to include
reference to the requisite connection of circumstantial facts necessary for a
conviction. There was no physical evidence, and the State spent substantial time in
summation explaining to the jury that the case was "about circumstantial
evidence." Further, the State read part of the trial court's planned charge on
circumstantial evidence to the jury, noting that Dent "didn't want to read out the
[planned] definition of circumstantial evidence." Considering the circumstantial
nature of the evidence, we find these errors prejudiced Dent.3

3
 Because this finding is dispositive, we decline to address Dent's remaining issues
on appeal. See State v. Hepburn, 406 S.C. 416, 428 n. 14, 753 S.E.2d 402, 408 n.
CONCLUSION

Accordingly, we reverse the trial court and remand the matter for a new trial.

REVERSED AND REMANDED.

HILL, J., concurs.
THOMAS, J., dissenting: I respectfully dissent. I find the trial court erred in
failing to supplement the jury charge, after Dent's renewed objection, with the
requested circumstantial evidence instruction established by Logan. However, I
find the error committed by the trial court was ultimately harmless. The State's
case consisted of direct and circumstantial evidence. While the amount of direct
versus circumstantial evidence presented was close, the evidence was not "almost
exclusively circumstantial" like in Herndon. See Herndon, 430 S.C. at 373, 845
S.E.2d at 500-03 (holding the trial court's failure to give the requested Logan
charge was not harmless error when the State's case against the defendant was
"almost exclusively circumstantial"). I also find the trial court's instruction, as a
whole, properly conveyed the applicable law. See Logan, 405 S.C. at 90-91, 747
S.E.2d at 448 ("A jury charge is correct if, when read as a whole, the charge
adequately covers the law."). In State v. Jenkins, 408 S.C. 560, 572-73, 759 S.E.2d
759, 766 (Ct. App. 2014), this court found no reversible error in the trial court's
jury instruction on circumstantial evidence, applying the harmless error analysis
and explaining, "Our supreme court has excluded the 'reasonable hypothesis'
language from the circumstantial evidence instruction now required by Logan,
recognizing that this language is unnecessary." The Jenkins court also found "any
error in the omission of other language from the Logan instruction was harmless
beyond a reasonable doubt because the trial court's instruction, as a whole,
properly conveyed the applicable law." Id. at 572-73, 759 S.E.2d at 766; see
Logan, 405 S.C. at 94 n. 8, 747 S.E.2d at 449 n. 8 ("A trial court's decision
regarding jury charges will not be reversed where the charges, as a whole, properly
charged the law to be applied." (citation omitted)); id. (concluding any error in the
trial court's jury instructions was harmless because the trial court "clearly
instructed the jury regarding the reasonable doubt burden of proof" and its jury
instruction, "as a whole, properly conveyed the applicable law." (citations
omitted)); see also State v. Drayton, 411 S.C. 533, 545-46, 769 S.E.2d 254, 261

14 (2013) (declining to review remaining issues when its determination of a prior
issue was dispositive of the appeal).
(Ct. App. 2015) (determining there was no reversible error in the trial court's
failure to include the "reasonable hypothesis" language in its circumstantial
evidence jury charge when the trial court's instruction "as a whole, properly
conveyed the applicable law"), aff'd in result and vacated in part on other grounds
by State v. Drayton, 415 S.C. 43, 780 S.E.2d 902 (2015); State v. Lynch, 771
S.E.2d 346, 358, 412 S.C. 156, 178 (Ct. App. 2015) (finding the trial court did not
commit reversible error in refusing Lynch's requested circumstantial evidence
charge because his requested charge was based on the "reasonable hypothesis"
language, which the supreme court found unnecessary in Logan). Therefore, I
would affirm the trial court.